DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2022 has been entered.
 	Claim 60 is canceled; claims 43 – 59 are pending and have been considered on the merits.  All arguments have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 43 – 59 are rejected under 35 U.S.C. 103 as being unpatentable over Beacom et al. (US 2009/0011481, IDS 10.11.2018, PGPubs #5) in view of Srivastava et al. (2011), Streekstra et al. (WO 2004/009827, IDS 10.11.2018, FP#2) and Mizrahi et al. (2003/0004375).
Regarding claims 43, 46, 47 and 52, Beacom teaches batch wise, continuous or semi-continuous fermentation methods (0027) for fermenting starch hydrolysates to a fermentation product (0016-0017, 0023, claims), wherein the yeast is filtered from the fermentation broth and the fermentation product is recovered (0029). The method comprises:
a) forming a starting fermentation broth containing a substrate having 75 – 98% monosaccharide such as glucose (0009, 0015) and 2 – 25% oligosaccharide such as isomaltose (0009, 0016, table 2) so that the initial fermentation broth has at least 30g/L or 50g/L (0009, 0020); 
b) fermenting the broth with yeast (0024-0025) until the broth contains less than about 30g/L glucose (0009-0010) and a fermentation product such as lactic acid (hydroxyl carboxylic acid) (0031); 
c) adding an enzyme that converts at least one oligosaccharide such as isomaltose (0011, 0016) into the monosaccharide such as glucose (0011, 0015); and 
d) subjecting the fermentation broth to conditions that simultaneously depolymerize the oligosaccharide (isomaltose) and ferment the monosaccharide (glucose) to form a fermentation product (0012, 0027).
The final fermentation broth comprises no more than 3g/L oligomers (isomaltose) (0028); and the fermentation broth is maintained at a desired pH using lime (calcium hydroxide, see specification p.12) (0031).  
Beacom does not expressly teach the method wherein additional starch is added to the fermentation (step d), wherein step d maintains glucose at 5 – 15g/L or wherein the step is monitored by real time monitoring devices.  However, the reference does teach that the fermentation may be batch wise, continuous or semi-continuous fermentation methods (0027).  At the time the claims were filed, it was known in the art to control or maintain substrates in fermentation processes for a variety of reasons and advantages.  In support, Srivastava teaches fed batch as a widely used process due to the numerous advantages compared to batch and continuous cultivation (p.1) including achieving maximum production of desired products, overcoming catabolic repression, preventing toxic buildup of nutrients, and basic control of reaction rates and metabolic reactions (p.2).  In further support, Streekstra teaches batch fed fermentation methods with yeast wherein substrate may be introduced in excess in early stages (p.8) but that the substrate should be decreased in later stages (p.8).  Specifically, Streekstra teaches when glucose is the substrate, added glucose should be added at 10g/kg, advantageously less than 10g/kg, that the rate can be optimized and that the rate of glucose added should be decreased so as to reduce consumption and produce the product (p.8-9).  Streekstra further teaches that the process should be sampled and analyzed for substrate concentration which can be done automatically using a computer (p.10).  Thus, at the time the claims were filed, one of ordinary skill in the art would have been motivated by the cited references to maintain a lower substrate/glucose concentration in the methods of Beacom and to add substrate in separate steps for the disclosed advantages of feeding in the fed batch manner and with a reasonable expectation for success.  One would have been further motivated to sample/analyze the process with a computer (or a real time monitoring system that interfaces with equipment carrying out the process) for the disclosed suggestion by Streekstra, and with a reasonable expectation for successfully carrying out a fed batch fermentation.
Beacom does not teach the method further comprising steps e) wherein sulfuric acid is added to precipitate calcium sulfate from the fermentation broth; and f) removing the precipitated calcium sulfate from the broth to recover the fermentation product.  However, Beacom teaches recovering the fermentation product from the broth in a manner that is appropriate or suitable to the particular product (0029).  Mizrahi teaches methods for recovering lactic acid from a fermentation broth (abstract) wherein the method includes adding sulfuric acid to form (precipitate) calcium sulfate and removing the calcium sulfate from the broth, and recovering the lactic acid (abstract, 0009, 0023).  Mizrahi teaches that such methods are suitable for processing fermentation broths having mixed sugar carbon sources (0023) such as the methods of Beacom.  At the time the claims were filed, one of ordinary skill in the art would have been motivated by Mizrahi to recover the lactic acid of Beacom as claimed, since the steps were known in the prior art and for the disclosed usefulness in recovering lactic acid from fermentation broths with mixed sugars as in the methods of Beacom.
Regarding claims 44, 45 and 48, Beacom does not teach the percent solids of the starch hydrolysate or wherein the first portion/addition of starch to be 50 – 80% of the total starch added.  However, at the time the claims were filed, such parameters were routinely optimized by one of ordinary skill in the art as a matter of standard practice when practicing batch fed fermentation processes.  In support, Beacom teaches various embodiments wherein adding higher amounts of starting materials will yield better economics (0020).  As such, at the time the claims were filed, one of ordinary skill in the art would have been motivated to optimize the solids content and amount of initial starch added as a matter of routine practice and with a reasonable expectation for successfully fermenting a yeast. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical.
Regarding claims 49 – 50, in step b), fermentation occurs until the broth contains 26 or 5g/L or less (0020).  
Regarding claim 51, Beacom does not teach initial glucose concentration of 70 – 140g/L.  However, Beacom teaches much higher initial concentrations of monosaccharide/glucose are economical and that the process can be started with much higher amounts (0020).  At the time the claims were filed, one of ordinary skill in the art would have been motivated by Beacom to optimize initial glucose concentrations for the acknowledged economic benefit, and with a reasonable expectation for successfully fermenting a starch hydrolysate as claimed.
Regarding claim 52, the fermentation product may be an organic acid such as citric acid (tricarboxylic acid), malonic acid (dicarboxylic acid), lactic acid or hydroxy butyric acids (hydroxyl carboxylic acids) (0023).  
Regarding claim 53, Beacom does not teach the starch hydrolysate further comprising 1 – 10% maltose.  However the reference teaches that the starch hydrolysate may include a variety of oligomeric saccharides such as isomaltose and maltose (0016).  Beacom also teaches that commercial starches may include 1 – 20% or 1 – 9% of the glucose oligomers (0017).  At the time the claims were filed, it would have been obvious to one of ordinary skill in the art to practice the methods of Beacom having a variety of oligomers to include 1 – 10% maltose, as the reference suggests these starches are readily available as commercial products and would have therefore been a matter of routine practice in the art.
Regarding claims 54 and 58, the reference does not teach adding the enzyme over 3 minutes – 3 hours or wherein feeding the remaining starch occurs over 4 – 30 hours.  However, Beacom teaches the method is batch fed, which indicates the components for fermentation may be added over time.  At the time the claims were filed, it was known in the art to added substrates over time when carrying out fed-batch fermentation with yeasts.  In support, Streekstra teaches batch fed fermentation of yeasts wherein substrates are added over 2 – 15 hours such that the substrate is not limiting growth of yeast or exceeding consumption rates (p.3,8-9).  As evidenced by the cited references, it was well known and practiced in the art to add substrate over a period of hours when fermenting yeasts for products.  As such, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to optimize the rate of introduction in the fed batch methods of Beacom with a reasonable expectation for successfully fermenting a yeast.
Regarding claims 55, the enzyme may be trans-glucosidae (0021).  
Regarding claims 56, 57 and 59, the final fermentation broth comprises less than 1g/L of oligomers/isomaltose and less than 1g/L monosaccharide/glucose (0028).  


Response to Arguments
Applicant argues that Streekstra is drawn to recovering microbial oil from a solid cake rather than recovering fermentation products from a fermentation broth and that glucose is added at a rate less than the microbes use; and is therefore not analogous to the claimed method and is improper to combine with Beacom, Srivastava and Mizrahi.
However, these arguments fail to persuade.
It is first iterated that Beacom teaches batch wise, continuous or semi-continuous fermentation methods (0027) of fermentation wherein a variety of organic acids can be recovered (0023, 0029 – 0031), for example lactic acid (0031).  The combination of cited references teach that fed batch processes were known in the art to control or maintain substrates in fermentation processes for a variety of reasons and advantages.  In support, Srivastava teaches fed batch as a widely used process due to the numerous advantages compared to batch and continuous cultivation (p.1) including achieving maximum production of desired products, overcoming catabolic repression, preventing toxic buildup of nutrients, and basic control of reaction rates and metabolic reactions (p.2).  In further support, Streekstra teaches batch fed fermentation methods with yeast wherein substrate may be introduced in excess in early stages (p.8) but that the substrate should be decreased in later stages (p.8).  Streekstra teaches when glucose is the substrate, the rate can be optimized and that the rate of glucose added should be decreased so as to reduce consumption and produce the product (p.8-9).  Although Streekstra yields a different product, it is further evidence that monitoring glucose substrate in fermentation methods was commonly practiced in the art as a standard of practice. Thus, it is maintained that at the time the claims were filed, one of ordinary skill in the art would have been motivated by the cited references to maintain a lower substrate/glucose concentration in the methods of Beacom and to add substrate in separate steps for the disclosed advantages of feeding in the fed batch manner and with a reasonable expectation for success.
Outside evidence of an unexpected result or advantage of the claimed method, the claims remain rejected.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/Primary Examiner, Art Unit 1699